Citation Nr: 1452441	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  09-27 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to August 1957.


This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been submitted to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus.

In a May 2011 decision, the Board reopened and remanded the claims for additional development and adjudicative action. 

In a July 2012 decision, the Board denied service connection for bilateral hearing loss and tinnitus.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 Memorandum Decision, the Court vacated the July 2012 Board decision as to the issue of service connection for bilateral hearing loss, and remanded the matter for further development and adjudication.  The Court affirmed the portion of the July 2012 Board decision which denied the issue of service connection for tinnitus.

The issue on appeal was then remanded by the Board in June 2014 to obtain a VA medical opinion regarding the etiology of the Veteran's hearing loss disorder,  
and to readjudicate the case in a supplemental statement of the case (SSOC).  The Board is obligated by law to ensure that the Agency of Original Jurisdiction (AOJ) complies with its directives.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AOJ obtained a medical opinion in July 2014; however, the AOJ did not readjudicate the Veteran's claim or provide a SSOC.  That notwithstanding, as the Board is granting his claim for service connection for bilateral hearing loss, any failure to complete the remand directive is irrelevant and does not prejudice the Veteran.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained.

2.  The Veteran has currently diagnosed bilateral sensorineural hearing loss for VA purposes. 

3.  The Veteran was exposed to loud noise (acoustic trauma) while in service. 

4.  Symptoms of bilateral hearing loss began in service and have been continuous since service separation.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met. 
38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The claim of service connection for hearing loss has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection for bilateral hearing loss), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of a sensorineural hearing loss (organic disease of the nervous system), is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

In a July 2009 substantive appeal, via a VA Form 9, the Veteran asserted that his hearing loss is related to military service and that he should be granted service connection for hearing loss.  

In a September 2006 interoffice memorandum, the RO determined that the Veteran's service treatment records were unavailable for review, all procedures to obtain such records had been correctly followed, all efforts to obtain the needed information had been exhausted, and that further attempts would be futile.  In such cases, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt rule due to the absence of possible pertinent service medical records.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Further, in a case where a veteran's service records are unavailable through no fault of the veteran, there is a heightened obligation for VA to assist the veteran in the development of the claim and to provide reasons or bases for any adverse decision rendered without these records.  See id.  This heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).

A hearing loss disorder for VA compensation purposes is established when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC (controlled speech discrimination) test are less than 94 percent.  38 C.F.R. § 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

After a review of the medical evidence of record, the Board finds that the Veteran has a current disorder of bilateral hearing loss for VA purposes during the appeal period.  The Veteran's auditory thresholds were over 26 decibels for at least three of the frequencies in both ears in private audiometry reports, dated December 1995, March 1996, October 2002, October 2003, and March 2004, as well as in a February 2007 VA outpatient audiology consultation record and November 2009 and June 2014 VA examination reports.  See 38 C.F.R. § 3.385.

On the question of in-service injury or disease, the Board finds that the Veteran is competent to report that he was exposed to loud noise (acoustic trauma) to both ears in service.  On the July 2006 NA Form 13055, the Veteran asserted that during basic training in boot camp, a grenade went off close to his ears.  In a July 2011 VA examination, the Veteran reported that his military noise exposure was from various weapons, mostly a rifle, and was involved in training exercises.  In light of the absence of the Veteran's service treatment and personnel records associated with the claims file and the Veteran's competency to report noise exposure, the Board finds the Veteran was exposed to acoustic trauma while in service.

Next, the Board finds that symptoms of bilateral hearing loss began in service and have continued since service separation.  The evidence includes a November 2009 VA audiological examination.  Following testing, the November 2009 examiner diagnosed bilateral moderate to severe mixed hearing loss.  In April 2010, the examiner issued an addendum to the opinion, indicating that she had reviewed the claims file.  The examiner then opined that "after review of service medical records, personal interview, and audiometric testing, an opinion regarding service connection for hearing loss would be based on speculation due to lack of [service] entrance or exit exams." 

Pursuant to a May 2011 Board remand, the Veteran was afforded another VA examination in July 2011.  The examiner noted the Veteran's history of "bilateral chronic ear disease," and his history of right tympanoplasty in April 2010.  The examiner further noted the results of a contemporaneous audiometric study conducted in July 2011.  With regard to noise exposure the examiner provided 
the following explanation:

"When I questioned the veteran regarding military
noise exposure, he had a difficult time providing
specific information.  He said that his military noise 
exposure was from various weapons, mostly a rifle, 
and was involved in training exercises, of course, not 
in active combat since he served between the Korean conflict [and] the Vietnam conflict.  The veteran provided a long history of nonmilitary noise exposure.  He said that he did perform construction work for five years, said that he was [a] cook for 20 years, worked in a factory for five years and worked in a rubber factory
for 14 years."

The July 2011 examiner performed an otoscopic examination and diagnosed the Veteran with bilateral moderate to severe mixed hearing loss and chronic otitis media.  The examiner then provided the following opinion:

"As I reviewed the claims folder, I was unable to find any evidence of either hearing loss or chronic ear disease incurred while on active duty.  In my opinion, the most likely etiology of the veteran's current hearing loss would be related to a combination of genetic and environmental factors that have occurred [sic] to military service.  The veteran has had significant nonmilitary noise exposure, but also has a long history of chronic ear disease which is also a significant etiological factor in his moderate to severe 
mixed hearing loss.  Although, the last audiometric test 
showed it an invalid study, he did have a previous 
audiometric evaluation done in 2009 that did confirm a 
moderate to severe mixed hearing loss at that time.

After careful assessment, I can find no indication 
whatsoever that the veteran's current hearing loss 
and/or chronic ear disease might be related to his 
two year period of active duty service incurred well 
over 50 years ago.  It is, therefore, my opinion that
it is less likely than not that the veteran's current 
hearing loss and/or chronic ear disease might be 
related to military service.  It is also my opinion 
that it is less likely than not that the veteran's current-hearing loss might be related to military noise exposure.  Since the veteran does not complain of tinnitus, there will be no need to provide an opinion regarding tinnitus.  Again, I emphasize that the veteran did not provide a history of hearing loss, tinnitus or chronic ear disease having been incurred while on active duty, and I would, therefore, be unable to support a nexus between hearing loss and military service, including military noise exposure."

In accordance with the Court's July 2013 Memorandum Decision, the Board previously found that the July 2011 VA medical opinion was of no probative value as it was based on an inaccurate factual basis.  In this regard, the examiner improperly based his opinion, in large measure, upon the fact that hearing loss was not documented in service.  The Veteran need not produce evidence of abnormal hearing in service if there is evidence that noise exposure during service caused the current disability.  See Hensley, 5 Vet. App. at 159 (noting that an absence of an in-service hearing disability does not preclude service connection where the appellant establishes that the current disability is causally related to service).  The VA examiner did not consider the Veteran's description of his symptomatology in service and thereafter and simply relied on the lack of contemporaneous medical evidence as the basis for his opinion.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Further, although the Board had previously found that the Veteran was exposed to acoustic trauma in service, the July 2011 VA examiner's rationale contradicted this finding by implicitly questioning the Veteran's account of acoustic trauma in service (e.g., "When I questioned the veteran regarding military noise exposure, he had difficult time providing specific information.")  See July 2011 VA examination report.  Moreover, the examiner's explanation that there was no indication that the Veteran had hearing loss in service violates Hensley at 157, by relying heavily on the absence of in-service hearing loss (as opposed to in-service noise exposure) to support his conclusion.  Because the Board had previously found that the Veteran had suffered from an injury (acoustic trauma) in service, the factual premise of the examiner's opinion is flawed.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Because the medical opinion contradicted the Board's finding, the July 2011 medical opinion is afforded no probative weight.
Pursuant to the Board's most recent remand, the Veteran was afforded another VA examination in July 2014.  The VA examiner reviewed the evidence of record, performed an audiogram, and diagnosed the Veteran with bilateral sensorineural hearing loss.  The examiner then stated that she could not provide a medical opinion regarding the etiology of the Veteran's bilateral hearing loss without resorting to speculation.  The examiner explained that, after review of the record, she failed to
locate service treatment records and also failed to find any information that may suggest that the Veteran had an onset of hearing loss in close proximity to military service between 1955 and 1957.  She also noted that there was no evidence of acoustic trauma or ear disease during service or in the record.  The Board finds the July 2014 medical opinion to be of no probative value as the examiner did not acknowledge the Board's previous finding that the Veteran had been exposed to acoustic trauma in service.  

The evidence also includes a February 2014 statement from G.C., the Veteran's brother.  G.C. noted that before the Veteran entered service, he did not appear to have any problems with his hearing.  When the Veteran returned from service, however, G.C. stated that he had to "holler at him" and repeat what he was saying before the Veteran could understand.  According to G.C., this would happen even if he was standing four to five feet away from the Veteran and it was obvious to G.C. that the Veteran could not hear well.  G.C. also noted that the Veteran had told him that a grenade had exploded near him during service.  G.C. further stated that he lived with the Veteran for many years after service separation and the Veteran's hearing "never came back to normal."

The Veteran's sister, J.M., also submitted a statement in February 2014 attesting to the Veteran's hearing difficulty after service separation.  According to J.M., when the Veteran returned from service, he immediately told her that he had trouble hearing.  She stated that the Veteran had told her that a grenade had exploded near him while he was in training and that he was "half-deaf ever since."  The Veteran also purportedly told J.M. that he had reported his hearing problem to his sergeant after the incident.  J.M. further noted that after the Veteran returned from service, she lived with the Veteran and she remembers that he constantly complained of not being able to hear well.  There were many occasions, according to J.M., where she would call him and he would not respond because he had not heard her.  Over time, J.M. stated that the Veteran's hearing loss became worse.

The Veteran has also credibly reported that he first experienced hearing loss in service.  In a June 2006 statement (on NA FORM 13055 Request for Information Needed to Reconstruct Medical Data), the Veteran reported that, during basic training, a grenade went off close to his ears and his ears started ringing.  In the July 2011 VA examination, the Veteran reported that his military noise exposure was from various weapons, mostly a rifle, and was involved in training exercises.  

The Veteran's statements and the statements by his brother and sister, both of whom lived with the Veteran after service separation, reflect that he continued to experience hearing loss after service and the Board finds these lay statements competent, credible, and ultimately probative.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see Baldwin v. West, 13 Vet. App. 1 (1999). 

Further, in a June 2004 private treatment record from the Dallas County Hospital District, the Veteran was noted to have "Mod - Profound hearing loss in [his right] ear associated (with] a large perforated TM."  As discussed by the Veteran's representative in a May 2014 statement, and in an attached medical article from the Mayo Clinic, a "perforated tympanic membrane" is commonly known as a ruptured eardrum, which "can result in hearing loss."  It was further indicated that [a loud sound or blast, as from an explosion or gunshot - essentially overpowering sound wave - can cause a tear in your eardrum."  According to the Mayo Clinic web-article, "(i]f your eardrum ruptures, complications can' occur while your eardrum is healing or if it fails to heal," and that "(t]he size and location of the tear can affect the degree of hearing loss."  According to an article prepared by the American Tinnitus Association, also of record, a "Hand Grenade" exploding at "50 Feet from Target" has a decibel level (dBA). or "impulse noise" of 164 dBA.  The article further explains that "(a] single exposure at 140+ dBA may cause tinnitus and damage hearing immediately" (emphasis added).  The Board finds that this evidence weighs in favor of the Veteran's claim that his current hearing loss disability is related to his in-service acoustic trauma.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence weighs in favor of the Veteran's claim for service connection for bilateral hearing loss.  Service treatment records are not available through no fault of the Veteran and the VA medical opinions obtained in this case have been found to lack probative value.  The remaining evidence of record, to include the Veteran's credible statements, statements by his siblings, private treatment records, and medical articles weigh in favor of the Veteran's claim.  For these reasons, the Board finds that service connection or bilateral hearing loss is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


